Citation Nr: 1426808	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-24 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus Type II.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to June 1967.  The Veteran had approximately one year of service in the Republic of Vietnam, and was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision which denied service connection for hypertension.  The Veteran appealed the decision.  The Board remanded the claim for additional development in August 2010 and December 2013, and the case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

In a January 2014 statement, the Veteran reported that he has received VA treatment since 2000.  A review of the claims file indicates the Veteran's VA treatment records only extend back to 2007.  Thus, all outstanding VA treatment records should be obtained and made part of the record.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all VA facilities at which he has received treatment since 2000.  Then obtain all outstanding VA treatment and evaluation records.  All records received should be associated with the claims file.

If, after continued efforts to obtain Federal records dating from 2000 through 2006, the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Thereafter, conduct any additional development deemed necessary and then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



